Case 21-08430         Doc 7    Filed 07/20/21 Entered 07/20/21 19:24:39        Desc Main
                                 Document     Page 1 of 17


 1                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
 2                                     EASTERN DIVISION
 3
 4 In re:
                                                     A CHAPTER 11 PROCEEDING
 5
                                                     Case No. 21-08430
 6 Town & Country Partners LLC
 7                                                   Judge: Honorable Jacqueline P. Cox
                         Debtor.
 8
 9
10                                                   Hearing Date: August 10, 2021
                                                     Hearing time: 1:00 pm.
11
12
13                                        NOTICE OF MOTION

14 TO: See attached list
15           PLEASE TAKE NOTICE that on August 10, 2021 at 1:00 p.m., I will appear before the
     Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the motion
16   of Town & Country Partners LLC to Set Bar Dates for Filing Proofs of Claims, a copy of which
17   is attached.

18          This motion will be presented and heard electronically using Zoom for Government.
     No personal appearance in court is necessary or permitted. To appear and be heard on the
19   motion, you must do the following:
20
            To appear by video, (1) use this link: https://www.zoomgov.com/; (2) Then enter the
21   meeting ID 1612732896; (3) Enter the passcode 778135.

22          To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-
     828- 7666; (2) Enter the meeting ID 1612732896; (3) Enter passcode 778135.
23
               When prompted identify yourself by stating your full name.
24
25             To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
     Judges.
26
               If you object to this motion and want it called on the presentment date above, you may
27 file a Notice of Objection no later than two (2) business days before that date. If a Notice of
28
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39            Desc Main
                                Document     Page 2 of 17


 1 Objection is timely filed, the motion will be called on the presentment date. If no Notice of
     Objection is timely filed, the court may call the matter regardless.
 2
                                                   Respectfully submitted,
 3
 4                                                 Town & Country Partners LLC (Debtor)

 5                                                 By: /s/ J. Kevin Benjamin
 6                                                 J. Kevin Benjamin, Esq.
 7                                                 ARDC #: 6202321
                                                   Theresa S. Benjamin
 8                                                 ARDC #: 6230425
                                                   Benjamin Legal Services PLC
 9                                                 1016 West Jackson Blvd.
                                                   Chicago, Illinois 60607-2914
10                                                 Phone: (312) 853-3100
11
                                      CERTIFICATE OF SERVICE
12
     I, J. Kevin Benjamin, certify that I served a copy of this notice and the attached motion on each
13 entity shown on the attached list at the address shown and by the method indicated on the list on
     July 20, 2021, after 5:00 pm.
14
15                                   ELECTRONIC SERVICE LIST

16           (Registrants Served Through the Court’s Electronic Notice for Registrants):

17            Pursuant to Local Rule 9013-1(D)(4), and in accordance with the Administrative
     Procedures for the Case Management/Electronic Case Filing System, electronic filing of a
18   document constitutes service on any person who is a Registrant entitled to file documents using
19   the Case Management/Electronic Case Filing System and who has filed a document in the case
     in electronic format via the System. Any Creditor, Registrant or Party in Interest whom is a
20   registrant with the Bankruptcy Court’s Electronic Case Filing system, and has registered to, or is
     otherwise set to receive notices on this particular matter, will receive an electronic notice upon
21   the filing of this instrument.
22                  Creditors Served Through the Court’s Electronic Notice for Registrants
23
     Any Creditor, Party in Interest or Registrant whom is registered with the Bankruptcy Court’s
24   Electronic Case Filing system and has registered to, or is otherwise set to receive notices on this
     particular matter, will receive an electronic notice upon the filing of this instrument.
25
                                  Notice will be electronically mailed to:
26
27
28

                                                       2
Case 21-08430      Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39     Desc Main
                               Document     Page 3 of 17


 1
 2 Trinitee G. Green on behalf of Creditor Toorak Capital Partners, LLC
 3 tggreen@polsinelli.com, chicagodocketing@polsinelli.com
 4 Patrick S Layng
     USTPRegion11.ES.ECF@usdoj.gov
 5
     Jerry L Switzer on behalf of Creditor Toorak Capital Partners, LLC
 6 jswitzer@polsinelli.com, chicagodocketing@polsinelli.com,cbrennan@polsinelli.com,dandreac
 7 chi@polsinelli.com
 8                        OTHER CREDITORS/PARTIES IN INTEREST
 9
10
     Austgen Kuiper Jasaitis P.C.
11 130 North Main Street
     Crown Point, IN 46307
12
     Cohen Dovitz Makowka
13
     10729 W. 159th St.
14   Orland Park, IL 60467

15 Dynasty Holdings, LLC
     5403 S. LaGrange Road
16 Countryside, IL 60525
17 Illinois Department of Revenue
     Bankruptcy Unit
18
     PO Box 19035
19   Springfield, IL 62794-9035

20 Indian American Water
     650 Madison Street
21 Gary, IN 46402
22 Internal Revenue Service
     Centralized Insolvency Operation
23 PO Box 7346
24 Philadelphia, PA 19101-7346
25 Jordan and Morgan Estates
     c/o Carlson Dash
26 216 S. Jefferson Street, Suite 504
     Chicago, IL 60661
27
     Jordan and Morgan Estates
28

                                                    3
Case 21-08430      Doc 7    Filed 07/20/21 Entered 07/20/21 19:24:39   Desc Main
                              Document     Page 4 of 17


 1 c/o Jason Huff
 2 826 Old Mountain Rd NW
     Kennesaw, GA 30152
 3
     Nipsco
 4 1261 Dakota Street
     Gary, IN 46403
 5
     Portgage Utility Services
 6 6070 Central Avenue
 7 Portage, IN 46368
 8 Sage Workinger
     c/o Carlson Dash
 9 216 S. Jefferson Street, Suite 504
     Chicago, IL 60661
10
     Triumph Capital Partners LLC
11 155 S. Highway 101
12 Suite 7
     Solana Beach, CA 92075
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39          Desc Main
                                Document     Page 5 of 17


 1                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
 2                                    EASTERN DIVISION
 3
 4 In re:
                                                     A CHAPTER 11 PROCEEDING
 5
     Town & Country Partners LLC                     Case No. 21-08430
 6
 7                                                   Judge: Honorable Jacqueline P. Cox
                       Debtor.
 8
 9
                                                     Hearing Date: August 10, 2021
10                                                   Hearing time: 1:00 pm.
11
12
           MOTION FOR ENTRY OF AN ORDER (I) SETTING BAR DATES FOR
13
         FILING PROOFS OF CLAIM, (II), APPROVING THE FORM AND MANNER
14       FOR FILING PROOFS OF CLAIM, AND (III) GRANTING RELATED RELIEF

15           COMES NOW Town & Country Partners LLC the debtor and debtor in possession
16 herein, (the “Debtor”), by and through his attorneys, J. Kevin Benjamin, Esq., Theresa S.
17
     Benjamin, Esq., and the law firm of Benjamin Legal Services, PLC, (collectively “Counsel”), and
18
     hereby moves this Honorable Court for an entry of an order (the “Order”) (I) Setting Bar Dates For
19
     Filing Proofs Of Claim, (II) Approving The Form And Manner For Filing Proofs Of Claim, and
20
21 (III) Granting Related Relief (the “Motion”) and pray for the entry of an Order in conformity with
22 the prayer of said Motion. In support of the Motion the Debtor respectfully represents and states
23 to the Court as follows:
24                                          JURISDICTION
25
        1. The United States Bankruptcy Court for the Northern District of Illinois (the “Court”),
26
     has jurisdiction to hear this matter and enter a final order granting the relief requested herein
27
     pursuant to 28 U.S.C. §§ 157, 1334; Internal Operating Procedure 15(a) of the United States
28

                                                     5
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39           Desc Main
                                Document     Page 6 of 17


 1 District Court for the Northern District of Illinois, and Local Rule 40.3.1(a) of the United States
 2 District Court for the Northern District of Illinois.
 3
                                          CORE PROCEEDING
 4
         2. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(1) and (b)(2)(A) and
 5
     (B).
 6
 7                                                 VENUE

 8       3.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

 9                             PREDICATE FOR RELIEF REQUESTED
10       4. The statutory predicate for the relief requested herein is pursuant to 11 U.S.C. §§ 501,
11
     502, 503 and 1111(a) of title 11 of the United States Bankruptcy Code, (the “Code”);
12
     Fed.R.Bankr.P. 2002(a)(7), 3001, 3002, 3003(c), and 5005(a) of the Federal Rules of Bankruptcy
13
     Procedure (the “Bankruptcy Rules”); and rule 5005-3 of the Local Rules for the United States
14
15 Bankruptcy Court for the Northern District of Illinois (the “Local Rules”).
16                                       RELIEF REQUESTED

17       5. The Debtor seeks the entry of an Order, (a) granting the relief requested herein; (b)
18 establishing a date and time for any non-governmental creditor to file a proof of claim based on a
19
     prepetition Claim, including any request for payment under section 503(b)(9) of the Bankruptcy
20
     Code (collectively, “Proofs of Claim”) against the Debtor (the “Claims Bar Date”), (c)
21
     establishing a date and time for any governmental unit to file a Proof of Claim based on a
22
23 prepetition Claim against the Debtor (the “Governmental Bar Date,”) and together with the
24 Claims Bar Date, the (“Bar Dates”), (d) approving the proposed Proof of Claim Form (as defined
25 herein), and (e) granting any related relief.
26
                                             BACKGROUND
27
28

                                                      6
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39            Desc Main
                                Document     Page 7 of 17


 1      6. On July 14, 2021 (the “Petition Date”) this case was commenced by the Debtor filing in
 2 the United States Bankruptcy Court for the Northern District of Illinois, Eastern Division, a
 3
     voluntary petition for relief under Chapter 11 of Title 11 of Code, (the “Case”), [Dkt. No. 1].
 4
        7. Since the Petition Date, the Debtor continues to manage its affairs, has remained in
 5
     possession of his assets and has continued in, and does intend to continue in, the possession of all
 6
 7 his assets and property, and the management of his affairs, as a debtor-in-possession pursuant to
 8 11 U.S.C. §1107(a) and 1108 of title 11 of the Bankruptcy Code.
 9      8. No party has requested the appointment of a trustee in this Case and there has not been
10 any official unsecured creditors committee (the “Creditors Committee”) appointed.
11
                                 I.      THE PROPOSED BAR DATES
12
                                             A. The Claims Bar Date
13
         9. The Debtors seek entry of the Order, establishing that Non-Governmental Proof of
14
15 Claims be required to be filed by any Non-Governmental creditor on or before October 5, 2021,
16 at 5:00 p.m., prevailing Central Time, as the last date and time for each entity to file a proof of
17 claim based on a prepetition claim, against the Debtor as the Claims Bar Date in this chapter 11
18 case.
19
        10. This Claims Bar Date will be eighty-three (83) days after entry of the Order for relief on
20
     the Petition Date, and fifty-six (56) days after entry of the Order as currently proposed to be
21
     entered on August 10, 2021 at the hearing on this Motion.
22
23      11. The Claims Bar Date would stand as the date by which all entities, (including individuals,

24 partnerships, corporations, joint ventures, and trusts), other than governmental units, holding
25 prepetition claims must file Proofs of Claim, including requests for payment under section
26
     503(b)(9) of the Bankruptcy Code, so that the Debtor actually receives the Proofs of Claim by
27
     the Claims Bar Date, unless a particular entity’s claim falls within one of the exceptions set forth
28

                                                      7
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39             Desc Main
                                Document     Page 8 of 17


 1 in this Motion. Subject to those exceptions, the Claims Bar Date would apply to any claim
 2 against a Debtor arising, or deemed to have arisen, prior to the Petition Date, including secured
 3
     claims and unsecured priority and non-priority claims.
 4
                                          B. The Governmental Bar Date
 5
          12. Section 502(b)(9) of the Bankruptcy Code provides that “[a] claim of a governmental
 6
 7 unit shall be timely filed if it is filed before 180 days after the date of the order for relief or such
 8 later time as the [Bankruptcy Rules] may provide . . . .”
 9       13. The Debtors, accordingly, request that the Court establish January 10, 2022, at 5:00 p.m.,
10 prevailing Central Time, as the last date and time for any governmental unit to file a Proof of
11
     Claim against a Debtor as the Governmental Bar Date in this chapter 11 case.
12
         14. This Governmental Bar Date would be one hundred-eighty (180) days after entry of the
13
     Order for relief on the Petition Date, and one hundred-fifty-three (153) days after entry of the
14
15 Order as currently proposed to be entered on August 10, 20211 at the hearing on this Motion.
16       15. The Governmental Bar Date would apply to any governmental unit, holding a claim

17 against the Debtor arising, or deemed to have arisen, prior to the Petition Date, including any
18 governmental unit with a claim against a Debtor for unpaid taxes, (including secured claims and
19
     unsecured priority and non-priority claims) whether such claim arose from a prepetition tax
20
     period or prepetition transaction to which a Debtor was a party, and would stand as the date by
21
     which any governmental unit holding such a claim against a Debtor must file a Proof of Claim so
22
23 that the debtor actually receives that Proof of Claim by the Governmental Bar Date.
24                II. PROPOSED PROCEDURES FOR FILING PROOFS OF CLAIM
25                                A. Parties Required to Submit Proofs of Claim
26
27
28

                                                       8
Case 21-08430      Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39             Desc Main
                               Document     Page 9 of 17


 1      16. Except as otherwise set forth in this Motion, the Debtors propose that the following
 2 entities holding claims against the Debtors arising prior to the Petition Date must file Proofs of
 3
     Claim on or before the applicable Bar Date:
 4
            a. any entity whose claim the Debtors did not include in their Schedules or listed as
 5          contingent, unliquidated, or disputed if such entity desires to participate in or share in any
            distribution in this chapter 11 case;
 6
 7          b. any entity that believes the Debtors incorrectly classified its claim in their Schedules or
            listed its claim at an incorrect amount if such entity desires to have its claim allowed in a
 8          different classification or amount other than that identified in the Schedules;

 9          c. any entity that believes that its claim as listed in the Schedules is not an obligation of
            the specific Debtor against which the claim is listed if such entity desires to have its claim
10          allowed against a Debtor other than that identified in the Schedules; and
11
            d. any entity that believes that its claim is or may be an administrative expense entitled to
12          priority under section 503(b)(9) of the Bankruptcy Code.

13                           B.     Parties Not Required to Submit Proofs of Claim
14      17. The Debtors propose that the following entities, which would otherwise need to file
15
     Proofs of Claim by the applicable Bar Date, need not file Proofs of Claim to the extent such
16
     exceptions apply:
17
            a. any entity whose claim has already been filed through a signed Proof of Claim with the
18          Clerk of the Court in a form substantially similar to the Proof of Claim Form or Official
19          Form 410 and if appropriate B 410A; B410S-1; B410S-2; or any other applicable or
            appropriate attachment or supplement.
20
            b. any entity whose claim the Debtors have listed on the Schedules if: (i) the claim is not
21          scheduled as “disputed,” “contingent,” or “unliquidated;” (ii) the entity agrees with the
            amount, nature, and priority of the claim as set forth in the Schedules; and (iii) the entity
22
            does not dispute that its claim is an obligation only of the specific Debtor identified as
23          corresponding to the applicable claim in the Schedules;

24          c. any entity whose claim the Court has previously allowed;
25          d. any entity whose claim the Debtors have paid in full in accordance with the
            Bankruptcy Code or an order of the Court;
26
27          e. any entity whose claim asserts a right to payment or performance solely against a non-
            Debtor affiliate of a Debtor;
28

                                                      9
Case 21-08430      Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39            Desc Main
                              Document     Page 10 of 17


 1
            f. any entity for whose claim the Court has fixed a separate deadline;
 2
            g. any entity holding a claim allowable under sections 503(b) and 507(a)(2) of the
 3
            Bankruptcy Code as an administrative expense incurred in the ordinary course; provided,
 4          however, that any entity asserting a claim entitled to priority under section 503(b)(9) of
            the Bankruptcy Code must assert such claim by filing a request for payment or a Proof of
 5          Claim by the Claims Bar Date; and
 6                                  C.      Form of Proofs of Claim.
 7
        18. The Debtors request that the Court approve, a form for filing a Proof of Claim
 8
     substantially (the “Proof of Claim Form”) that is form 410 and if appropriate 410A; 410S-1;
 9
     410S-2.
10
11                  D. Requirements for Preparing and Submitting Proofs of Claim

12      19. With respect to preparing and filing a Proof of Claim, the Debtors propose that each

13 Proof of Claim must be consistent with the following:
14          a. Contents. Each Proof of Claim must: (i) be written in English; (ii) include a claim
15          amount denominated in United States dollars; (iii) conform substantially with the Proof
            of Claim Form provided by the Debtors or Official Form 410; and (iv) be signed by the
16          claimant or by an authorized agent or legal representative of the claimant.

17          b. Section 503(b)(9) Claim. Each Proof of Claim asserting a claim entitled to priority
            under section 503(b)(9) of the Bankruptcy Code must also: (i) include the value of the
18          goods delivered to and received by the Debtors in the twenty (20) days prior to the
19          Petition Date; (ii) attach any documentation identifying the particular invoices
            corresponding to the asserted 503(b)(9) claim; and, if applicable, (iii) attach
20          documentation of any reclamation demand made to the Debtors under section 546(c) of
            the Bankruptcy Code.
21
            c. Identification of the Debtor. Each Proof of Claim must clearly identify the Debtor
22
            against which the claim is asserted and include the applicable Debtor’s case number.
23
            d. Claim against Multiple Debtors. Each Proof of Claim must state a claim against only
24          one Debtor. To the extent the Proof of Claim lists more than one Debtor, the applicable
            claim may be treated as if filed only against the first-listed Debtor.
25
            e. Supporting Documentation. Each Proof of Claim must include supporting
26
            documentation in accordance with Bankruptcy Rules 3001(c)–(d). If, however, such
27          documentation is voluminous, upon prior written consent of Debtors’ counsel or
            proposed counsel, a Proof of Claim may include a summary of the documentation or an
28

                                                     10
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39             Desc Main
                               Document     Page 11 of 17


 1          explanation as to why the documentation is unavailable; provided, however, that any
            creditor receiving written consent must transmit such summary or explanation to
 2          Debtors’ counsel upon request no later than ten (10) days from the date of that request.
 3
            f. Timely Service. All Claims must be filed either electronically via the court’s electronic
 4          filing system or in writing via U.S. Mail or other hand-delivery system, which Proof of
            Claim must include an original signature, at the following address so that they are
 5          received on or before the expiration of the Bar Dates:
 6                                      Clerk of the U.S. Bankruptcy Court
 7                                      219 S. Dearborn Street, Room 710
                                              Chicago, Illinois 60604
 8
                             PROOFS OF CLAIM SUBMITTED BY FACSIMILE
 9                          OR ELECTRONIC MAIL WILL NOT BE ACCEPTED
10                 E.      Consequences of Failing to Timely Submit Proofs of Claim
11
        20. In accordance with Bankruptcy Rule 3003(c)(2), the Debtors propose that any entity that
12
     is required, but fails, to file a Proof of Claim in accordance with the Order on or before the
13
     applicable Bar Date will be forever barred, estopped, and enjoined from asserting such claim—
14
15 including any such claim asserting priority under section 503(b)(9) of the Bankruptcy Code—
16 against the Debtors (or filing a Proof of Claim with respect to that claim), and the Debtors and
17 their property will be forever discharged from any and all indebtedness or liability with respect
18 to or arising from that claim. Moreover, such creditor will be prohibited from voting to accept or
19
     reject any plan of reorganization filed in this chapter 11 case, participating in any distribution in
20
     this chapter 11 case on account of the applicable claim, or receiving further notices regarding or
21
     on account of that claim.
22
23                 III.          PROCEDURES FOR PROVIDING BAR DATE NOTICE

24      21. The Debtors propose the following procedures for providing mailing notice of the Bar
25 Dates.
26
                            A.      Manner of Service of the Bar Date Order
27
28

                                                      11
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39            Desc Main
                               Document     Page 12 of 17


 1      22. In accordance with Bankruptcy Rule 2002(a)(7), no later than five (5) business days after
 2 entry of the Order, the Debtors propose to cause written notice of the bar dates, by serving on all
 3
     creditors a copy of the executed Order of this Court determining the bar dates (the “Bar Date
 4
     Order”) to be mailed via first-class mail to the following entities:
 5
            a. the U.S. Trustee;
 6
 7          b. all persons or entities that have requested notice of the proceedings in this chapter 11
            case in accordance with Bankruptcy Rule 2002;
 8
            c. all persons or entities that have filed Proofs of Claim against the Debtors;
 9
            d. all known creditors and other holders of claims against the Debtors as of the date of
10          entry of the Order, including all entities listed in the Schedules as holding claims against
11          the Debtors;

12          e. all entities that are party to executory contracts and unexpired leases with the Debtors
            as of the Petition Date, as identified in the Schedules;
13
            f. all entities known as of the date of entry of the Order that are party to, or have
14          threatened, litigation with the Debtors;
15
            g. the Internal Revenue Service; and
16
            h. the Illinois department of Revenue
17
                                       B.      Supplemental Mailings
18
19      23. After the initial mailing of the Bar Date Order, the Debtors may, in their discretion, make

20 supplemental mailings of notices, including in the event that: (a) the post office returns a notice
21 with a forwarding address; (b) a party acting on behalf of parties in interest (e.g., a trustee and
22
     agent with respect to noteholders) declines to pass along notice to any such party in interest and
23
     instead returns names and addresses to the Debtors for direct mailing; or (c) any additional
24
     potential claimant becomes known. In this regard, the Debtors request that the Court permit them
25
26 to make supplemental mailings of the Bar Date Order in these and similar circumstances at any
27 time up to twenty-eight (28) days in advance of the Claims Bar Date and deem such mailings
28

                                                       12
Case 21-08430       Doc 7      Filed 07/20/21 Entered 07/20/21 19:24:39         Desc Main
                                Document     Page 13 of 17


 1 timely, with the Claims Bar Date (or other bar date, as applicable) applying to the recipient
 2 creditors.
 3
                               IV.      REASON FOR REQUESTED RELIEF
 4
         24. The Debtor requires a date by which claims must be filed in order to proceed with filing
 5
     a Disclosure Statement, Chapter 11 Plan, and ultimately to obtain confirmation of the Chapter 11
 6
 7 Plan and then to the filing of a final Accounting and Final Decree in the instant matter.
 8                     V.            AUTHORITY FOR THE RELIEF REQUESTED

 9      25. Ample Authority Exists to Approve the Bar Dates and the Proposed Procedures for Filing
10 Proofs of Claim in this Chapter 11 Cases.
11
        26. Any creditor whose claim is not scheduled in the Debtor’s schedules or whose claim is
12
     scheduled as disputed, contingent, or unliquidated, must file a proof of claim. Fed. R. Bankr. P.
13
     3003(c)(2). A bankruptcy court sets the time within which these proofs of claim must be filed in
14
15 a chapter 11 case pursuant to Fed. R. Bankr. P. 3003(c)(3). The Local Rules for the United States
16 Bankruptcy Court for the Northern District of Illinois do not specify a time by which proofs of
17 claim must be filed in chapter 11 cases, except as provided by section 502(b)(9) of the
18 Bankruptcy Code for governmental units.
19
        27. Bankruptcy Rule 3003(c)(3) generally governs the filing of proofs of claim in a chapter
20
     11 case and provides that “[t]he court shall fix and for cause shown may extend the time within
21
     which proofs of claim or interest may be filed.” Although Bankruptcy Rule 2002(a)(7) generally
22
23 provides that all parties in interest must receive, at a minimum, 21 days’ notice of the time fixed
24 for filing proofs of claim in accordance with Bankruptcy Rule 3003(c), neither the Bankruptcy
25 Code, the Bankruptcy Rules, nor the Local Rules specify a time by which claimants must file
26
     proofs of claim in chapter 11 cases (other than section 502(b)(9) of the Bankruptcy Code relating
27
     to governmental units).
28

                                                     13
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39             Desc Main
                               Document     Page 14 of 17


 1       28. Bankruptcy courts in this district regularly grant the relief requested in this Motion as to
 2 the Bar Dates. See, e.g., In re ITR Concession Co., No. 14-34284 (PSH) (Bankr. N.D. Ill. Oct. 2,
 3
     2014) (approving a general claims bar date approximately 46 days after entry of the order); In re
 4
     Edison Mission Energy, No. 12-49219 (JPC) (Bankr. N.D. Ill. Apr. 10, 2013) (68 days); In re
 5
     Shorebank Corp., No. 12-00581 (ABG) (Bankr. N.D. Ill. Jan. 12, 2012) (46 days); In re Clare
 6
 7 Oaks, No. 11-48903 (PSH) (Bankr. N.D. Ill. Dec. 13, 2012) (40 days); In re Corus Bankshares,
 8 Inc., No. 10-26881 (PSH) (Bankr. N.D. Ill. July 9, 2010) (35 days).
 9       29. Claims bar dates play an essential role in the twin goals of bankruptcy: preserving a
10 debtor’s going-concern value and maximizing property available to satisfy creditors. See Bank of
11
     Am. Nat’l Trust & Savs. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 453 (1999). A claims
12
     bar date allows the debtor and parties in interest to expeditiously determine and evaluate the
13
     liabilities of the estate. The absence of this deadline, in contrast, would prolong creditor
14
15 uncertainty, increase the costs and expenses incurred by a debtor in connection with the claims-
16 reconciliation process, and delay or even derail the claims process, thus undercutting one of the
17 principal purposes of bankruptcy law: “efficient administration of the case and effective
18 resolution of disputes.” See In re J.S. II, L.L.C., 389 B.R. 563, 566 (Bankr. N.D. Ill. 2008).
19
         30. Such deadlines promote the effective and efficient administration of a bankruptcy case, as
20
     well as the prompt resolution of disputes. See In re Nat’l Steel Corp., 316 B.R. 510, 514 (Bankr.
21
     N.D. Ill. 2004) (“[F]ixing a bar date is not merely a routine step, but rather it promotes efficiency
22
23 in the reorganization process by promptly identifying claims that the plan must consider for the
24 Debtor and other plan proponents.”) (citations omitted); see also In re J.S. II, L.L.C., No. 07-
25 3856, 2008 WL 1848663, at *2 (N.D. Ill. Apr. 16, 2008).
26
         31. The Debtors’ prospects for confirming a viable plan of reorganization will depend, at
27
     least in part, on certainty regarding the scope and size of claims that creditors may assert against
28

                                                      14
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39           Desc Main
                               Document     Page 15 of 17


 1 the Debtors’ estates. Moreover, the likelihood of confirming a plan of reorganization that can
 2 garner the support of the Debtors’ key stakeholders could face significant delay or uncertainty if
 3
     the Debtors do not have the benefit of analyzing the number and amount of claims following the
 4
     occurrence of a bar date. The relief requested in this Motion, therefore, forms a critical
 5
     component of ascertaining the full nature, extent, and scope of the claims asserted against the
 6
 7 Debtors and their estates.
 8      VI. THE PROPOSED NOTICE PROCEDURES ARE REASONABLE AND
        APPROPRIATE
 9
        32. Bankruptcy Rule 2002(a)(7) requires that debtors provide claimants at least 21 days’
10
11 notice by mail of the Bar Dates pursuant to Bankruptcy Rule 3003(c).
12      33. In conjunction with setting deadlines to file Proofs of Claim, the Debtors will give

13 appropriate notice to interested parties. The Debtors propose to mail the Bar Date Order to their
14 known creditors. Consequently, the Debtors submit that their proposed notice procedure will
15
     ensure that the Bar Dates will leave the rights of claimants unimpaired while facilitating the
16
     expeditious administration of their estates.
17
        34. The Debtors submit that the relief requested herein provides for clear notice of the Bar
18
19 Dates (and other bar dates as set forth herein) in satisfaction of the requirements of the
20 Bankruptcy Rules and consistent with the underlying policies of the Bankruptcy Code.
21 Specifically, to the extent the Claims Bar Date is established, the Debtors intend to (a) cause the
22
     Bar Date Order to be mailed no than five (5) business days after entry of the Order.
23
        35. By establishing the Bar Date in accordance with the provisions set forth in this Motion,
24
     all claimants will have at least 21 days’ actual or constructive notice of the Claims Bar Date,
25
26 thereby satisfying Bankruptcy Rule 2002(a)(7). Additionally creditors will have ample time to
27
28

                                                     15
Case 21-08430       Doc 7     Filed 07/20/21 Entered 07/20/21 19:24:39            Desc Main
                               Document     Page 16 of 17


 1 review the Schedules, reconcile the information contained in the Schedules with their own books
 2 and records, and, if necessary, prepare and file Proofs of Claim.
 3
        36. Accordingly, the Debtors respectfully submit that the Bar Dates and the form and manner
 4
     of providing notice of the Bar Dates are appropriate in light of the circumstances, inure to the
 5
     benefit of all parties in interest, and should be approved.
 6
 7                                VII.        RESERVATION OF RIGHTS

 8      37. Nothing contained in this Notice is intended, or should be construed, as an admission as

 9 to the validity of any claim against the Debtor, or an approval or assumption of any agreement
10 contract, or lease under section 365 of the Bankruptcy Code, or as a waiver of the Debtors’ right
11
     to: (a) dispute any claim, or assert offsets or defenses against, any filed Proof of Claim or any
12
     claim listed or reflected in the Schedules as to the nature, amount, liability, classification, or
13
     otherwise of such claims; (b) subsequently designate any scheduled claim as disputed,
14
15 contingent, or unliquidated, or any combination thereof; and (c) otherwise amend or supplement
16 the Schedules.
17                                            VIII.         NOTICE
18      38. The Debtors have provided notice of this Motion to the entities on the Service List. The
19
     Debtors submit that, in light of the nature of the relief requested, no other or further notice need
20
     be given.
21
                                       IX.        NO PRIOR REQUEST
22
23      39. No prior motion for the relief requested in this Motion has been made to this or any other

24 court.
25          WHEREFORE, the Debtor respectfully prays this Honorable Court for the entry of an
26
     order substantially as proposed in the form attached to this Motion; (a) granting the relief
27
     requested herein; (b) establishing a date and time for any non-governmental creditor to file a
28

                                                       16
Case 21-08430       Doc 7    Filed 07/20/21 Entered 07/20/21 19:24:39          Desc Main
                              Document     Page 17 of 17


 1 proof of claim based on a prepetition Claim, including any request for payment under section
 2 503(b)(9) of the Bankruptcy Code (collectively, “Proofs of Claim”) against the Debtor (the
 3
     “Claims Bar Date”), (c) establishing a date and time for any governmental unit to file a Proof of
 4
     Claim based on a prepetition Claim against the Debtor (the “Governmental Bar Date,”) and
 5
     together with the Claims Bar Date, the (“Bar Dates”), (d) approving the proposed Proof of Claim
 6
 7 Form (as defined herein), and (e) granting such other, further, additional, related or alternative
 8 relief that this Court deems appropriate, just and proper under the circumstances.
 9
10 Dated this 20th Day of July, 2021                     Respectfully submitted,
11
                                               TOWN & COUNTRY PARTNERS LLC
12                                              (Debtor and Debtor in Possession)

13                                                      By: /s/ J. Kevin Benjamin
                                                Proposed Attorney for the Chapter 11 Estate
14
15 J. Kevin Benjamin, Esq.
     (ARDC No. 6202321)
16 Theresa S. Benjamin, Esq.
     (ARDC No. 6230425)
17 Benjamin Legal Services, PLC
     1016 West Jackson Blvd.
18 Chicago, Illinois 60607-2914
19 Phone: (312) 853-3100
20
21
22
23
24
25
26
27
28

                                                    17
